Citation Nr: 0933219	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a mental disorder, including an anxiety 
disorder, not otherwise specified (NOS), with features of 
posttraumatic stress disorder (PTSD) and generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to March 
1953.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2007 and October 2008, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, for 
additional development.  The case is again before the Board 
for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record, overall, reflects that the Veteran's 
service-connected mental disorder, including an anxiety 
disorder, NOS, with features of PTSD and generalized anxiety 
disorder, does not result in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depression, 
suspiciousness, chronic sleep impairment or mild memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a mental disorder, including an anxiety disorder, 
NOS, with features of PTSD and generalized anxiety disorder, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded a VA 
Compensation and Pension (C&P) psychiatric examination in 
October 2005.

The Veteran failed to report for VA C&P examinations in July 
2008, January 2009 and March 2009.  The Veteran explained 
each time that he had family problems or that his wife was 
ill.  The Board finds that these reasons are within the realm 
of good cause.  38 C.F.R. § 3.655 (2008).  The Board also 
finds that further attempts to schedule the Veteran for a VA 
examination would be futile.  The Veteran failed to respond 
to January 2009 VA correspondence asking him for a convenient 
time to reschedule a VA C&P examination.

As the Veteran provided good cause for failing to report for 
the VA examinations, the Board will adjudicate the claim 
based on the evidence of record.  38 C.F.R. § 3.655.  At the 
same time, the Board observes that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Because of the Veteran's failures to report for 
three scheduled C&P examinations, VA has been unable to 
obtain potentially favorable evidence.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's disability is evaluated as PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, and the General Rating Formula 
for Mental Disorders.  A 10 percent disability rating is 
assigned for occupational and social impairment that is due 
to mild or transient symptoms that decrease work efficiency 
and the ability to perform occupational tasks during periods 
of significant stress, or the symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).

VA outpatient treatment records dated in 2004 and 2005 
include numerous Global Assessment of Functioning (GAF) 
scores of 45 set forth in the Veteran's Korean War 
Psychotherapy Group notes.  One of these scores is dated June 
17, 2005.  A General Mental Health note dated June 20, 2005, 
provides that the Veteran had a GAF of 60.  

The most recent VA treatment record in the claims file is 
dated in October 2005.  In  response to VA's attempts to 
obtain more recent treatment records, a June 2009 notation in 
the claims file provides that there were no VAMC treatment 
records for the Veteran after 2006 on CAPRI at the Providence 
VAMC.  The Board finds that this is evidence that the 
Veteran's symptoms were not serious enough for him to seek 
treatment and thus are appropriately evaluated as 10 percent 
disabling.

The report of an October 13, 2005, VA outpatient 
psychological assessment by the same provider who conducted 
his group therapy provides that it was based on review of the 
Veteran's medical records, interview, self-report, and 
personality assessment data.  The report sets forth the 
Veteran's relevant history.  The Veteran was noted to 
currently live at home with his wife.  He was currently 
retired but looking for work again due to financial 
difficulties.  He was courteous and polite, reserved and 
anxious, and displayed no abnormalities or behaviors of note.  
The Veteran was in a Korean War group therapy group and was 
on medication.  

The Veteran had daily recurrent and intrusive distressing 
recollections of the traumatic events that were triggered by 
winter, war movies and news about the Iraq War.  He had 
flashbacks, and from once to several times a week would get 
hot and tense when exposed to the above stressors.  He did 
not present with any avoidance or numbing symptoms.  He 
reported hypervigilance and exaggerated startle response.  He 
reported no suicidal or homicidal ideation.  The Veteran 
reported that his symptoms caused him significant distress.  
The results of the MMPI reflected a low level of emotional 
distress and did not indicate that he was trying to "fake 
good" on the test.  The pertinent Axis I diagnosis was 
anxiety disorder, NOS.  The Axis V GAF score was 45.  The 
examiner noted that the Veteran likely met the criteria for 
PTSD in the past.  

The report of an October 6, 2005, VA Compensation and Pension 
psychiatric examination provides that the examiner reviewed 
the Veteran's claims file and medical records, and sets forth 
the relevant medical history.  The report reviews the 
Veteran's VA treatment records in detail.  The Veteran had 
worked as a graphic artist and had been doing freelance work 
since his retirement around age 63.  The Veteran stated that 
he did have intrusive thoughts about his military 
experiences.  He indicated, overall, a mild level of 
avoidance.  He did not indicate any restriction of affect and 
noted that he could feel sad and happy feelings.  He did not 
indicate any significant detachment or isolation form others.  
Regarding anhedonia, he continued to enjoy doing artwork and 
making models and he also enjoyed reading.  He and his wife 
went to church every week.  He had no significant numbing.  
The Veteran would sleep "pretty good" between six to eight 
hours, and indicated no difficulties with irritability, anger 
or hypervigilance.  He did not indicate trouble going out of 
his home to run errands or do other things in public 
situations.  He said he had an exaggerated startle response 
at times.  He said that he did not often have a depressed 
mood.  His appetite was good, his weight was stable, and he 
denied fatigue and indicated a generally good level of 
energy.  He denied hopelessness and suicidal ideation.  He 
indicated he did not have panic attacks.  

On mental status examination, the Veteran was appropriately 
groomed, made eye contact, and was generally appropriate, 
cooperative and friendly.  He described an appropriate range 
of affect that was consistent with his described mood.  Rate, 
volume and articulation of his speech were normal.  He was 
somewhat tense and mildly anxious.  Thought processes and 
content were appropriate.  He was fully oriented to the date, 
day of week and place.  There was no evidence of any 
delusional processes and the Veteran denied audio or visual 
hallucinations, and denied ever experiencing suicidal or 
homicidal ideation.  The Veteran could spell and count 
backward without difficulty.  His reasoning and abstract 
memory were intact.  For immediate memory, the Veteran could 
remember three of four words.  

The Axis I diagnosis was anxiety disorder, NOS, with features 
of PTSD and generalized anxiety disorder.  The current Axis V 
GAF score was 61.  In a summary, the examiner repeated the 
above findings.  The examiner noted that the Veteran 
suggested that his primary reason for pursuing service 
connection was financial.  The examiner explained that the 
Veteran's GAF score of 61 was intended to reflect the fact 
that the Veteran's anxiety caused him mostly mild impairment.  
He generally functioned pretty well and had some meaningful 
relationships.  

The foregoing evidence does not support an initial disability 
rating in excess of 10 percent under the General Rating 
Formula for Mental Disorders.  While the records do show 
anxiety and panic attacks, they fail to show that the 
Veteran's symptoms result in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depression, 
suspiciousness, chronic sleep impairment or mild memory loss.  
Although the Veteran was only able to immediately remember 
three of four words during the October 2005 VA examination, 
his abstract memory was intact and he has not reported 
forgetting names, directions or recent events.  The Board 
also finds it significant that the Veteran has not received 
any psychiatric treatment for nearly four years.  This fact 
suggests that the Veteran's symptoms are so mild as to not 
require treatment and therefore are appropriately evaluated 
as 10 percent disabling.

The Veteran's GAF scores, overall, also constitute evidence 
against an initial disability rating in excess of 10 percent.  
By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2008).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125.

In the present case, the Board finds the Veteran's GAF scores 
of 45 are outweighed by his other GAF scores and the 
remaining evidence of record.  The GAF scores of 45 dated 
June 17 and October 13, 2005, are offset by the scores of 60 
and 61, dated June 20 and October 6, respectively.  The 
October 2005 GAF score of 61 was also based in part on a 
review of the Veteran's outpatient treatment reports and 
accordingly takes the scores of 45 into account.  The GAF 
scores of 45 are also generally outweighed by the facts that 
the Veteran works on a freelance basis, goes outside of his 
home without difficulty, attends church regularly, and has 
not sought VA treatment in nearly four years.  Finally, the 
Board finds that the GAF scores of 45 made during the 
Veteran's group therapy sessions are of lower probative 
value, as the Veteran was not the sole subject or patient 
during these sessions.

The Board is aware of the Veteran's own assertions as to the 
severity of his psychiatric condition.  However, these 
contentions do not support his claim.  A lay person is 
competent to describe the features or symptoms of an injury 
or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  A lay person, however, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Despite the Veteran's contentions, the medical record before 
the Board shows that the manifestations of his service-
connected mental disorder, including an anxiety disorder, 
NOS, with features of PTSD and generalized anxiety disorder, 
do not satisfy the diagnostic criteria for an initial 
evaluation in excess of 10 percent as set forth in the 
General Rating Formula for Mental Disorders.  As a result, 
his assertions do not constitute evidence that this 
disability warrants an increased initial evaluation.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for a mental disorder, including an anxiety disorder, NOS, 
with features of PTSD and generalized anxiety disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for a mental 
disorder, including an anxiety disorder, NOS, with features 
of PTSD and generalized anxiety disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


